UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7253



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GHULAM MOHAMMED NASIM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
88-378-HM, CA-96-777-S, CA-95-2816-S)


Submitted:   October 20, 1997          Decided:     November 14, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ghulam Mohammed Nasim, Appellant Pro Se. Jamie M. Bennett, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ghulam Nasim appeals from a district court order denying his

motion to reconsider the court's prior orders denying his request

for habeas relief under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We have already affirmed the district court's order denying

habeas relief in United States v. Nasim, No. 96-7002 (4th Cir. Mar.
24, 1997). Hence, the district court was foreclosed from granting

relief under the law of the case doctrine. See Heathcoat v. Potts,

905 F.2d 367, 370 (11th Cir. 1990); Capital Investors Co. v.

Executors of Estate of Morrison, 584 F.2d 652, 654 (4th Cir. 1978).

     Accordingly, the order of the district court is affirmed.

Nasim's motions for appointment of counsel and to stay proceedings

are denied. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2